            Case 1:20-cv-00580-AWI-GSA Document 9 Filed 08/10/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   FERNANDO TALAVERA,                               1:20-cv-00580-AWI-GSA-PC
12                Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
                                                      RECOMMENDING THAT THIS CASE
13         vs.                                        BE DISMISSED, WITHOUT
                                                      PREJUDICE, FOR PLAINTIFF’S
14   D. STEBBINS, et al.,                             FAILURE TO PROSECUTE
15                Defendants.                         OBJECTIONS, IF ANY, DUE WITHIN
                                                      TWENTY (20) DAYS
16

17
     I.     BACKGROUND
18
            Fernando Talavera (“Plaintiff”) is a former prisoner proceeding pro se and in forma
19
     pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. In the original Complaint,
20
     filed on April 23, 2020, Plaintiff names as defendants ten correctional officers employed at Kern
21
     Valley State Prison and alleges violations of Plaintiff’s constitutional rights to medical care,
22
     mental health care, basic necessities, proper disciplinary proceedings, and freedom from
23
     retaliation. (ECF No. 1.)
24
     II.    FINDINGS
25
            On May 4, 2020, the court issued an Order granting Plaintiff leave to proceed in forma
26
     pauperis in this case. (ECF No. 5.) The Order was served on Plaintiff at his address of record
27
     at California State Prison-Sacramento in Represa, California. (Court Record.) On May 14, 2020,
28
             Case 1:20-cv-00580-AWI-GSA Document 9 Filed 08/10/20 Page 2 of 3



 1   Plaintiff filed a notice of change of address to 47254 Diane Street, Indio, California 92201. (ECF
 2   No. 8.) On May 14, 2020, the court re-served the court’s May 4, 2020 Order on Plaintiff at the
 3   new address. (Court Record.) On May 19, 2020, the United States Postal Service returned the
 4   Order as undeliverable. (Court Docket.) A notation on the envelope indicated “Undeliverable,
 5   Paroled.” (Id.) Plaintiff has not notified the court of any current change in his address. Absent
 6   such notice service at a party’s prior address is fully effective. Local Rule 182(f). Pursuant to
 7   Local Rule 183(b), a party appearing in propria persona is required to keep the court apprised of
 8   his or her current address at all times. Local Rule 183(b) provides:
 9                    “A party appearing in propria persona shall keep the Court and
                      opposing parties advised as to his or her current address. If mail
10                    directed to a plaintiff in propria persona by the Clerk is returned
                      by the U.S. Postal Service, and if such plaintiff fails to notify the
11                    Court and opposing parties within sixty-three (63) days thereafter
                      of a current address, the Court may dismiss the action without
12                    prejudice for failure to prosecute.”
13           In this case, more than sixty-three days have passed since Plaintiff’s mail was returned
14   and he has not notified the court of a current address.1
15           In determining whether to dismiss an action for lack of prosecution, the court must
16   consider several factors: (1) the public’s interest in expeditious resolution of litigation; (2) the
17   court’s need to manage its docket; (3) the risk of prejudice to the respondents; (4) the public
18   policy favoring disposition of cases on their merits; and (5) the availability of less drastic
19   alternatives. Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986); Omstead v. Dell, 594
20   F.3d 1081, 1084 (9th Cir. 2010). The court finds that the public’s interest in expeditiously
21   resolving this litigation and the court’s interest in managing the docket weigh in favor of
22   dismissal, as this case has been pending since April 23, 2020. The court cannot hold this case in
23   abeyance indefinitely based on Plaintiff’s failure to notify the court of his address. The third
24   factor, risk of prejudice to respondents, also weighs in favor of dismissal, since a presumption of
25   injury arises from the occurrence of unreasonable delay in prosecuting an action. Anderson v.
26

27            1
                The Clerk’s Notice Reassigning Case, issued on May 8, 2020 and served on Plaintiff at California State
     Prison-Sacramento in Represa, California, was also re-served on Plaintiff at his address in Indio, California, on
28   May 14, 2020, and returned to the Court by the United States Postal Service on May 19, 2020, as “Undeliverable,
     Paroled.” (Court Record.)
               Case 1:20-cv-00580-AWI-GSA Document 9 Filed 08/10/20 Page 3 of 3



 1   Air West, 542 F.2d 522, 524 (9th Cir. 1976); In re Phenylpropanolamine (PPA) Products Liability
 2   Litigation, 460 F.3d 1217, 1228-29 (9th Cir. 2006). The fourth factor, public policy favoring
 3   disposition of cases on their merits, is greatly outweighed by the factors in favor of dismissal
 4   discussed herein. Finally, given the court’s inability to communicate with Plaintiff based on
 5   Plaintiff’s failure to keep the court apprised of his current address, no lesser sanction is feasible.
 6   III.      RECOMMENDATIONS AND CONCLUSION
 7             Based on the foregoing, the court HEREBY RECOMMENDS that:
 8             1.     This action be DISMISSED without prejudice, based on Plaintiff’s failure to
 9                    prosecute; and
10             2.     The Clerk be directed to CLOSE this case.
11             These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
13   (14) days after being served with these findings and recommendations, Plaintiff may file written
14   objections with the court. Such a document should be captioned “Objections to Magistrate
15   Judge's Findings and Recommendations.” Plaintiff is advised that failure to file objections within
16   the specified time may waive the right to appeal the District Court's order. Martinez v. Ylst, 951
17   F.2d 1153 (9th Cir. 1991).
18
     IT IS SO ORDERED.
19

20          Dated:   August 9, 2020                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
